DETAILED ACTION
This non-final office action is in response to applicant’s RCE filed on 12/06/2021 for response of office action mailed on 09/09/2021. Claim 1-4 and 8-17 are currently amended. No claim is added. Claims 5-7 and 18-20 are cancelled. Claims 1-4 and 8-17 are being examined and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments on claims 1-4, 8 and 17, filed on 12/06/2021, regarding triggering 112(f) have been considered. 112(f) is no longer triggered for those amended claims. Therefore, the claim rejections under 35 U.S.C 112 (indefinite) have been withdrawn.
Regarding argument on claim 1 on page 11 and 12, claim 1 is amended with new limitation,  detecting a change of a network configuration from a single home configuration in which the first communication interface is enabled and a second communication interface is disabled to a multi-home configuration in which the first communication interface and the second communication interface are enabled, wherein the change is made based on a user operation via a setting screen. Claim 9 and 13 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 9 and 13, along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “ the second communication interface” in line 12. There is lack of antecedent for “the second communication interface” because there are two “a second communication interface” prior, one in line 2 and one in line 10. Therefore it’s not clear which “the second communication interface” it refers to.  
Claims 9 and 13, with similar limitations, are rejected for carrying same deficiencies as claim 1.
Dependent claims 2-4, 8, 10-12 and 14-17 are rejected for carrying same deficiencies as independent claim 1, 9 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bellan et al. (US20160330164, hereinafter Bellan) in view of Savolainen (US20110225284, hereinafter Sav), and further in view of Natarajan et al. (US10797888, hereinafter Nat). 
Regarding claim 1, 9 and 13, Bellan teaches an apparatus including a first communication interface and a second communication interface (Bellan: a hub with 4 connectors, each of 4 connectors communicates with one of 4 UC systems; Fig. 3; Para. 0038), the apparatus comprising: at least one memory that stores a set of instructions; and at least one processor that executes the instruction, (Bellan: a memory (1403), a processor (1402); Fig. 14; Para. 0160) the instructions, when executed, causing the apparatus to perform operations comprising detecting a change of a network configuration (Bellan: when adding an additional UC system, determining if a new domain needs to federate with any cloud domain in the realm; Fig. 12; Para. 0042; 0091; 0144; 0147); According to the change of a network configuration, regenerate a digital certificate including at least two domain names of the first communication interface and of the second communication interface (Bellan: if new domain needs to federate with any cloud domain in the realm, the certificate authority issues a new certificate with an added domain; Fig. 12 shows a process for providing a digital certificate to establish a federation between two or more domains; Para. 0144; 0145; 0147); acquiring regenerated digital certificate (Bellan: CA issues a new certificate XC1 with newly added domain; Fig. 12; Para. 0147); updating an old digital certificate currently held to the acquired digital certificate (Bellan: updating old certificate XC with new certificate XC1; Fig. 12; Para. 0147). 
Yet, Bellan does not explicitly teach detecting a change of a network configuration from a single home configuration in which the first communication interface is enabled and a second communication interface is disabled to a multi-home configuration in which the first communication interface and the second communication interface are enabled, wherein the change is made based on a user operation via a setting screen.
However, in the same field of endeavor, Sav teaches detecting a change of a network configuration from a single home configuration in which the first communication interface is enabled and a second communication interface is disabled to a multi-home configuration in which the first communication interface and the second communication interface are enabled, wherein the change is made based on a user operation via a setting screen (Sav: identifying a new network interface and a new network interface with a new domain can be activated on the host by a user through user interface; Para. 0033; 0050; 0048; 0069; Fig. 8: 
    PNG
    media_image1.png
    57
    295
    media_image1.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Bellan to include detecting a change of a network configuration from a single home configuration in which the first communication interface is enabled and a second communication interface is disabled to a multi-home configuration in which the first communication interface and the second communication interface are enabled, wherein the change is made based on a user operation via a setting screen as disclosed by Sav. One of ordinary skill in the art would have been motivated to make this modification in order to identify new network interface as suggested by Sav (Sav: Para. 0069). 
Combination of Bellan and Sav does not teach acquiring, as a signed digital certificate, the regenerated digital certificate with a digital signature attached, by using SCEP (Simple Certificate Enrollment Protocol).
However, in the same field of endeavor, Nat teaches and acquiring, as a signed digital certificate, the regenerated digital certificate with a digital signature attached, by using SCEP (Simple Certificate Enrollment Protocol) (Nat: A signed certificate is received from the simple certificate enrollment protocol server; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include acquiring, as a signed digital certificate, the regenerated digital certificate with a digital signature attached, by using SCEP (Simple Certificate Enrollment Protocol) as disclosed by Nat. One of ordinary skill in the art would have been motivated to make this modification in order to obtain certificates securely as suggested by Nat (Nat: Col. 1, line 11-39). 
Claim 2-4, 8, 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bellan in view of Sav an Nat, and further in view Callaghan et al. (US20060075219, hereinafter Callaghan). 
Regarding claim 2, 10 and 14, combination of Bellan, Sav and Nat teaches the apparatus according to claim 1. In addition, Sav teaches the network change is changed from the single home configuration to multi-home configuration (Sav: Para. 0033; 0050; 0048; 0069; Fig. 8).
Yet, the combination does not teach wherein, in a case where the digital certificate is set not to be regenerated in the apparatus even when the network configuration is changed, the digital certificate is not generated.
However, in the same field of endeavor, Callaghan teaches wherein, in a case where the digital certificate is set not to be regenerated in the apparatus even when the network configuration is changed, the digital certificate is not generated (Callaghan: detecting changed IP address or domain name and performing a query to check if automatically regenerate the certificate; Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein, in a case where the digital certificate is set not to be regenerated in the apparatus even when the network configuration is changed, the digital certificate is not generated as disclosed by Callaghan. 
Regarding claim 3, combination of Bellan, Sav, Nat and Callaghan teaches the apparatus according to claim 2.
Yet, the combination does not teach displaying on a display device, a message for prompting a regeneration of the digital certificate when a user logs in next time, in a case where the digital certificate is not regenerated even when the network configuration of the apparatus is changed
However, in the same field of endeavor, Callaghan teaches displaying on a display device, a message for prompting a regeneration of the digital certificate when a user logs in next time, in a case where the digital certificate is not regenerated even when the network configuration of the apparatus is changed (Callaghan: Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include displaying on a display device, a message for prompting a regeneration of the digital certificate when a user logs in next time, in a case where the digital certificate is not regenerated even when the network configuration of the apparatus is changed as disclosed by Callaghan. One of ordinary skill in the art would have been motivated to make this modification in order to give admin an option regarding regenerate the certificate as suggested by Callaghan (Callaghan: Para. 0024). 
Regarding claim 4, 11 and 15, combination of Bellan, Sav and Nat teaches the apparatus according to claim 1.
Yet, the combination does not explicitly teach providing a network configuration information setting screen for inputting information including a domain name for each of the plurality of the communication - 22 -10189458US01interfaces included in the apparatus, wherein in the regeneration the digital certificate 
However, in the same field of endeavor, Callaghan teaches providing a network configuration information setting screen for inputting information including a domain name for each of the plurality of the communication - 22 -10189458US01interfaces included in the apparatus (Callaghan: Para. 0020-21; 0043; 0050; Fig. 4), wherein in the regeneration the digital certificate is regenerated based on the information including domain name input via the network configuration information setting screen by a user (Callaghan: Fig. 4: admin changes IP address, host name or network domain name (400); Regenerate and store self-signed certificate (425); Para. 0021; Para. 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include providing a network configuration information setting screen for inputting information including a domain name for each of the plurality of the communication - 22 -10189458US01interfaces included in the apparatus, wherein in the regeneration the digital certificate is regenerated based on the information including domain name input via the network configuration information setting screen by a user as disclosed by Callaghan. One of ordinary skill in the art would have been motivated to make this modification in order to let admin to provision the network configuration as suggested by Callaghan (Callaghan: Para. 0020). 
 Regarding claim 17, combination of Bellan, Sav and Nat teaches the apparatus according to claim 1. In addition, Sav teaches network configuration is changed from the single home configuration to the multi-home configuration (Sav: Para. 0033; 0050; 0048; 0069; Fig. 8).
Yet, the combination does not teach wherein, in a case where the domain names set in the apparatus do not change even when the network configuration of the apparatus is changed, the digital certificate is not generated.
 Para. 0004; Para. 0005) (examiner note: if domain name is not changed, certificate does not need to be changed even when other config is changed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein, in a case where the domain names set in the apparatus do not change even when the network configuration of the apparatus is changed, the digital certificate is not generated as disclosed by Callaghan. One of ordinary skill in the art would have been motivated to make this modification in order to give admin an option regarding regenerate the certificate as suggested by Callaghan (Callaghan: Para. 0024). 
Regarding claim 8, 12 and 16, combination of Bellan, Sav and Nat teaches the apparatus according to claim 1. In addition, Bellan further teaches transmitting the regenerated digital certificate and a key pair to a certificate authority, together with a signature request for the digital certificate  (Bellan: sending a certificate signing request (CSR) with self-signed key (public key signed with private key) to a certification authority for an authority signed certificate; Para. 0064). 
In addition, Callaghan further teaches  wherein in the acquiring, the signed digital certificate attached with a signature transmitted from the certificate authority is acquired as a response to the transmission (Callaghan: sending CSR to certificate authority and receiving certificate-authority signed certificate; Fig. 4; Para. 0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein in the acquiring, the signed digital certificate attached with a signature transmitted from the is acquired as a response to the transmission disclosed by Callaghan. One of ordinary skill in the art would have been motivated to make this modification in order to give admin an option regarding regenerate the certificate as suggested by Callaghan (Callaghan: Para. 0024).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falk et al. US20160057134: generate new certificate when configuration changes
KH-1, https://en.wikipedia.org/w/index.php?title=Certificate_signing_request&diff=839728314&oldid=839728267: CSR contains both public and private key. Reply to CSR contains digitally signed certificate using the private key of the certificate authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                 /TAGHI T ARANI/       Supervisory Patent Examiner, Art Unit 2438